DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
1. The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
2. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
3. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a detection and control module, an auto-trim and memory module in claims 1 and 5. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph interpreted under35 U.S.C. 112(f)orpre-AIA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function);or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under35 U.S.C.112(f)or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. US Pub. No. 2014/0215203 A1.

Regarding claim 1, Chen discloses 
An over-current protection device (Fig. 1, item 10) for a power generator (The bold portion is an intended use which examiner does not give any patentable weight), comprising: a first pin (A first pin is a connection from item 102 to item Rs), configured to receive a signal (Signal from item 102); 
a detection and control module (Items 106 and 108), coupled to the first pin, and configured to detect the signal to determine whether the signal conforms to a pre-determined condition or not, and to output a control signal (CON) when the signal conforms to the pre-determined condition (Item 108 generates the control signal CON according to the current instruction signal CI); and 
an auto-trim and memory module (Item 110), coupled to the detection and control module, configured to receive the control signal from the detection and control module, wherein the auto-trim and memory module is configured to execute a plurality of auto-trim measurements and to store adjustment data corresponding to the plurality of auto-trim measurements (Item 110 is a microprocessor to adjust the performance of the according to the control signal CON. Fig. 6 shows a detail of auto-trim measurements in step 608. The adjustment portion is carried out in step 612. The microprocessor inherently has a memory module to store all the instructions mentioned in Fig. 6); a second pin (A second pin is a connection from item 100 to item Rs), coupled to the detection and control module, configured to receive a second signal (Signal from item 100); wherein the detection and control module detects a current signal according to a voltage difference (Via a resistor Rs) between the first signal and the second signal to output the control signal when the signal conforms to the pre-determined condition. (See para 0017-0019)

Regarding claim 2, Chen discloses 
, wherein the detection and control module detects the voltage level, the voltage waveform, the voltage frequency or the voltage duty cycle of the signal at a predetermined period to determine whether the signal conforms to the pre-determined condition or not. (See para 0018 and 0019. A comparator COM compares the voltage of VRS with VTH to generate the signal CON. The period is defined in Fig. 5)

Regarding claim 3, Chen discloses 
, wherein the control signal is a working mode related to the power generator, wherein the working mode is an on setting, an off setting, or an over-current protection point setting (Protection Mode) of the power generator. (See para 0018)

Regarding claim 5, Chen discloses 
 An over-current protection method for a power generator, comprising: receiving a signal from a first pin and a second signal from a second pin; detecting a voltage level, a voltage waveform, a voltage frequency, a voltage duty cycle, a current size, a current frequency or a current variation cycle of the signal by a detection and control module to determine whether the signal conforms to a predetermined condition or not; outputting a control signal from an auto-trim and memory module, when the signal conforms to the pre-determined condition; and executing a plurality of auto-trim measurements and storing adjustment data corresponding to the plurality of auto-trim measurements according to the control signal; wherein the detection and control module detects a current signal according to a voltage difference between the first signal and the second signal to output the control signal when the signal conforms to the pre-determined condition. (See claims 1 and 2 rejection for detail)


Regarding claim 6, Chen discloses 
 detecting a current signal of the signal and outputting the control signal when the signal conforms to the pre-determined condition. (See para 0017 and 0018. CI is generated based on the current detection)

Regarding claim 7, Chen discloses detecting the voltage level, the voltage waveform, the voltage frequency or the voltage duty cycle of the signal at a predetermined period to determine whether the signal conforms to the pre-determined condition or not. (See claim 2 rejection for detail)

Regarding claim 8, Chen discloses, wherein the control signal is a working mode related to the power generator, wherein the working mode is an on setting, an off setting, or an over-current protection point setting of the power generator. (See claim 3 rejection for detail)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US Pub. No. 2014/0215203 A12.

Regarding claim 4, Chen discloses, wherein when the power generator comprises a plurality of power supplying modules, the detection and control module outputs the control signal to the auto-trim and memory module to determine working modes corresponding to the plurality of power supplying modules, wherein the working modes are an on setting, an off setting, or an over-current protection point setting (Protection mode) of the plurality of power supplying modules. (See para 0017-0019. Chen only discloses a single power supplying module (102) (See para 0018). However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of power supplying mode for redundancy purpose, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hanada et al. (US 6,798,175 B2) discloses an overcurrent protective device comprising a resistor array as shown in Fig. 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846